UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4356


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BYRON ROCAEL PEREZ-LOPEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00003-REP-1)


Submitted:    November 17, 2009            Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.    Dana J. Boente, United States Attorney, S. David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Byron Rocael Perez-Lopez pled guilty without a plea

agreement to illegal reentry after prior removal, in violation

of 8 U.S.C. § 1326(a) (2006).                    The district court determined

that Perez-Lopez had illegally reentered the United States four

times in less than a five-year period, and imposed a 16-month

sentence, a variance above the guideline range of 0-6 months.

Perez-Lopez appeals his sentence, contending that the district

court     committed      procedural        and    substantive       errors     by    not

considering      his    arguments     in    support      of   a    within     guideline

sentence,        increasing       his       sentence          without        sufficient

explanation, and failing to avoid sentencing disparities or a

sentence    greater      than    necessary         to   serve     the    purposes     of

sentencing set forth in 18 U.S.C. § 3553(a) (2006).                      We affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.          Gall v. United States, 552 U.S. 38, 51

(2007).     This review requires appellate consideration of both

the    procedural      and   substantive        reasonableness      of   a    sentence.

Id.      After    determining     whether        the    district     court    properly

calculated the defendant’s advisory guidelines range, this court

must    consider       whether    the      district      court      considered       the

§ 3553(a)     factors,       analyzed      any    arguments       presented    by    the

parties, and sufficiently explained the selected sentence.                          Id.;

see United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

                                            2
Finally,      we     review    the    substantive    reasonableness     of      the

sentence,      “taking         into    account      the   totality      of     the

circumstances, including the extent of any variance from the

Guidelines range.”            United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (internal quotation marks and citation omitted).

Applying these standards, we have thoroughly reviewed the record

on appeal and conclude that the sentence was reasonable.

            While the district court did not explicitly refer to

Perez-Lopez’        personal    characteristics,      family   history,       prior

criminal history, or work history at sentencing, we conclude

that the court did consider and “apply the relevant § 3553(a)

factors to the specific circumstances of the case before it.”

Carter, 564 F.3d at 328 (quoting Gall, 552 U.S. at 52).                         The

reasons articulated by the district court for a given sentence

need not be “couched in the precise language of § 3553(a),” so

long as the “reasons can be matched to a factor appropriate for

consideration . . . and [are] clearly tied [to the defendant’s]

particular situation.”           United States v. Moulden, 478 F.3d 652,

658 (4th Cir. 2007).

            Here, the district court had before it the Defendant’s

written and oral arguments in support of leniency.                The district

court   was        most   concerned    with   the    repetitive      nature    and

circumstances of the offense, and specifically rejected Perez-

Lopez’ claims that the guideline range provided satisfactory and

                                         3
appropriate punishment that was sufficient but not more than

necessary to punish the offense of conviction.                                      It held that a

variance     sentence         was    required             to    satisfy       the     objectives      of

§ 3553(a),     that      the     sentence            imposed        was   necessary          to    deter

Perez-Lopez        and    others             from     illegally          entering       the       United

States, and having previously been given lenient treatment, the

sentence was necessary to promote respect for the law and to

protect the citizens of the United States.                                    The district court

also specifically considered and rejected the Defendant’s claim

of statistical disparity.                     On these facts, we find the district

court   did    not       commit       any      “significant            procedural        error”       in

explaining its reasons for the sentence chosen.                                       See Gall, 552

U.S.    at    51.          Further,             based          on   the       totality        of     the

circumstances, including the Defendant’s recidivism, and giving

“due    deference        to     the          district          court’s     decision         that     the

§ 3553(a)     factors,          on       a    whole,        justify       the       extent    of     the

variance,”     see       id.,       we       are    convinced          that     the    sentence       is

substantively reasonable.

              We    therefore            affirm          the    sentence        imposed       by    the

district     court.        We       dispense         with       oral     argument       because      the

facts   and    legal      contentions               are    adequately          presented       in    the

materials     before       the       court          and    argument       would       not     aid   the

decisional process.

                                                                                              AFFIRMED

                                                     4